COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Ted Kaldis AKA Ted Lefteris Kaldis v. Crest Finance

Appellate case number:        01-14-00571-CV

Trial court case number:      2012-71189

Trial court:                  281st Judicial District Court of Harris County

       Appellant, Ted Kaldis, appeals from a final judgment rendered on May 22, 2014,
by the trial court after a non-jury breach of contract trial. Appellee, Crest Finance, has
filed a motion to dismiss the appeal for want of jurisdiction, contending that the
appellant’s July 3, 2014 notice of appeal was untimely filed 42 days after the final
judgment was signed. We deny the appellee’s motion to dismiss the appeal.
        Generally, a notice of appeal is due within thirty days after the judgment is signed.
See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended to 90 days
after the date the judgment is signed if any party timely files a motion for new trial, a
motion to modify the judgment, a motion to reinstate, or, if findings of fact and
conclusions of law are required by the Rules of Civil Procedure or could properly be
considered by the appellate court, a request for findings of fact and conclusions of law.
See TEX. R. APP. P. 26.1(a).
       In this case, the trial court held a bench trial on May 12, 2014. Then the trial court
signed a Final Judgment on May 22, 2014, finding that appellee was entitled to judgment
against appellant. On June 10, 2014, appellant timely requested findings of fact and
conclusions of law, which the trial court entered on June 16, 2014. See TEX. R. CIV. P.
296. This request for findings was proper under the Rules of Civil Procedure because it
was made after a conventional bench trial with contested factual issues. See IKB Indus.
(Nigeria) Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 443 (Tex. 1997).1 Thus, Appellant’s

1
       The appellant opposed the motion to dismiss and the appellee filed a reply contending
       that the appellant’s request for additional findings of fact and conclusions of law did not
       properly extend the notice of appeal deadline because that further request was not
deadline to file a notice of appeal was extended for 90 days after the May 22, 2014 Final
Judgment until August 20, 2014, making his July 3, 2014 notice of appeal timely. 2
        Accordingly, we deny the appellee’s motion to dismiss the appeal for want of
jurisdiction. See TEX. R. APP. P. 26.1(a)(4).
      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                  

Date: August 5, 2014




      required. To the extent that appellee contends that appellant’s request for additional
      findings negated his initial extension, such contention is meritless because as long as the
      initial request was proper, as here, that properly extended his notice of appeal deadline.

2     Even though appellant did not file his notice of appeal within 30 days of the Final
      Judgment, he filed his notice 42 days after the Final Judgment, which was within the 15-
      day extension period. See TEX. R. APP. P. 26.3. The time to file a notice of appeal may
      be extended if, within 15 days after the deadline, a party properly files a notice of appeal
      and a motion for extension. See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of
      time is necessarily implied when an appellant, acting in good faith, files a notice of
      appeal beyond the time allowed by Rule 26.1, but within the fifteen-day extension period
      provided by Rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d
615, 617–18 (Tex. 1997). Thus, even absent appellant’s request for findings of fact and
      conclusions of law, we would have implied a motion for extension of time and requested
      appellant to provide a reasonable explanation for filing his notice of appeal untimely. See
      Verburgt, 959 S.W.2d at 617–18.